 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
14   FRANK UVALLES RODRIGUEZ,                        )   Civil No. 2:19-cv-00158-EFB
                                                     )
15          Plaintiff,                               )   STIPULATION AND PROPOSED ORDER
                                                     )   FOR A THIRD EXTENSION OF TIME
16                  v.                               )   FOR DEFENDANT TO FILE HER MSJ
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a third extension of time of 14 days to
24   file her motion for summary judgment. After reviewing Plaintiff’s MSJ and the certified
25   administrative record, the undersigned believes that this case may warrant voluntary remand.
26   Defendant therefore respectfully requests this time to attempt to secure remand authority.
27
28   Stip. to Extend Def.’s MSJ


                                                     1
 1          The new due date for Defendant’s MSJ or any remand stipulation will be Wednesday,
 2   October 23, 2019.
 3
 4
                                               Respectfully submitted,
 5
 6   Date: October 9, 2019                     OSTERHOUT BERGER DISABILITY LAW

 7                                      By:    /s/ Meghan O. Lambert*
                                               MEGHAN O. LAMBERT
 8                                             * By email authorization on October 9, 2019
 9                                             Attorney for Plaintiff

10
     Date: October 9, 2019                     McGREGOR W. SCOTT
11
                                               United States Attorney
12
                                        By:    /s/ Michael K. Marriott
13                                             MICHAEL K. MARRIOTT
                                               Special Assistant United States Attorney
14
                                               Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21
22                                             ORDER
23
24   APPROVED AND SO ORDERED.
25   DATED: October 15, 2019
26                                             HONORABLE EDMUND F. BRENNAN
                                               UNITED STATES MAGISTRATE JUDGE
27
28
     Stip. to Extend Def.’s MSJ
                                                  2
